SAYRE, J.
Petitioner, plaintiff in tbe trial court, recovered judgment on a complaint charging, to state its effect in a very general way, that defendant bad negligently failed to notify plaintiff, a passenger, of tbe train’s arrival .at Yandiver, tbe station of her destination, by calling out tbe name of tbe station, or otherwise. Tbe evidence, as tbe Court of Appeals states, was in conflict; that for plaintiff tending to sustain her complaint; that for defendant tending to show that tbe *540station signal was blown for plaintiff’s station; that the train porter then went through the car in which plaintiff was and called the name of the station; and that just before the train stopped there the conductor opened the door at the front end of the car and announced the station, the plaintiff at the time occupying the second seat from that end of the car. In the Court of Appeals, to which the. case was taken in due course, a reversal was ordered, because the trial court refused to give certain charges requésted in writing by defendant, of which the following may be stated as fairly raising the question under review:
“If you believe from the evidence that the station was called in the usual manner, then you must return-a verdict for the defendant.”
This court, upon due consideration, is of opinion that the charge set out above (and others of like import) did not adequately in all respects state the law of the subject involved, and might well have been refused for that reason, and hence that, according to the law and practice of this court in such cases, the reversal should not have been ordered.
In agreement with the Court of Appeals, we hold that a carrier’s duty to give the notice in question is performed if the name of the station of the passenger’s destination is so announced as to give him information of the fact a reasonable time before he is to get off. We are also willing to take judicial notice that the usual practice of railroad operators is to give notice of the train’s near approach to a station for which it has a passenger by causing a general"announcement of the fact to be made in the car where the passenger is or ought to be, and we are of opinion that this practice, when followed with due care in every respect, is all the passenger may reasonably expect in the ordi*541nary course of events in railroad travel as we know it. These conclusions are warranted by common experience. But we are not advised that announcements of this general character are uniformly made with a due regard in all respects to the purpose they are intended to serve; that, to illustrate, they are made so audibly and distinctly as to give due and reasonable notice to the passenger. Having regard for the human tendency to lapse into the mechanical performance of constantly recurring duties which, though important, have in them little to arouse the interest of the agent to' whom they are committed, and the facility of lapses from full duty in such cases, and considering the nature of the conflict developed in the evidence, it was open to the jury to avoid the imputation of wholly unwarranted statements to any of the witnesess by a finding that the customary announcement was made in a way, but that it was so negligently made as not in reason to carry notice to plaintiff, though it be assumed that she was as capable and alert as the ordinary passenger ought to be. As applicable to this hypothesis of fact, the charge failed to carry to the jury a clear and complete statement of the law involved. It seems to omit consideration of the fact that the announcement of the train’s approach to plaintiff’s destination may have been negligently made in some respects, though in general it was made after the usual manner of such announcements. We think the charge, to avoid a construction which would have pretermitted inquiry as to negligence in the particular case, should have contained a clear and definite hypothesis that there was no negligence in any respect in making the announcement, and hence that it was refused without error.
Reversed and remanded.
All the Justices concur, except Mayfield, J., who dissents.